Exhibit 10.73

FIRST AMENDMENT TO LICENSING AND MARKETING AGREEMENT

This FIRST AMENDMENT TO THE LICENSING AND MARKETING AGREEMENT (this “First
Amendment”) is made and entered into as of March 22, 2006 by and among Comcast
STB Software DVR, LLC, Comcast Corporation and TiVo Inc. (collectively, the
“Parties”).

RECITALS

WHEREAS, the Parties entered into that certain Licensing and Marketing Agreement
having an effective date of March 15, 2005 (the “Agreement”); and

WHEREAS, the Initial TIMS Statement of Work provides for two phases of
development;

WHEREAS, the first phase contemplates acceptance of significant interactive
advertising functionality on or about the second anniversary of the effective
date of the Agreement;

WHEREAS, the second phase of development contemplates acceptance of additional
interactive advertising functionality on or about the third anniversary of the
effective date of the Agreement; and

WHEREAS, the Parties wish to further modify and amend the Agreement as
explicitly set forth in this First Amendment.

NOW, THEREFORE, the Parties agree as follows:

AGREEMENT

Unless stated otherwise, capitalized terms used herein shall have the meanings
set forth in the Development Agreement.

 

1. TIMS ACCEPTANCE DEADLINE. Clause (x) of Section 6.1(b)(vi) of the Agreement
is hereby amended by deleting “by the second anniversary of the Effective Date
(such second anniversary, the “TIMS Acceptance Deadline”)” and replacing it with
“by February 15, 2008 (the “TIMS Acceptance Deadline”)”.

 

2. EFFECT OF AMENDMENT. Except as expressly modified herein, all other terms and
conditions of the Agreement (including, without limitation, the TE Acceptance
Deadline) remain in full force and effect. Except as and to the extent amended
hereby, the Agreement is hereby ratified and affirmed in all respects.

IN WITNESS WHEREOF, the undersigned Parties have caused this First Amendment to
be executed by their duly authorized representatives.

 

COMCAST CORPORATION      COMCAST STB SOFTWARE DVR, LLC       TIVO INC.

By: /s/ Arthur R. Block

    

By: /s/ James P. McCue

     

By: /s/ Jeff Klugman

Name: Arthur R. Block

    

Name: James P. McCue

     

Name: Jeff Klugman

Title: Senior Vice President

    

Title: President

     

Title: Senior Vice President

Date: March 27, 2006

    

Date: March 27, 2006

     

Date: March 28, 2006